Exhibit 10.1

 

NINTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND CONSENT OF GUARANTORS

 

This NINTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF GUARANTORS (this “Amendment”) is dated as of October 29, 2008, and entered
into by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS
INC. (“Holdings”) and its Subsidiaries listed on the signature pages hereof
(collectively, “Borrowers”), the banks and other financial institutions
signatory hereto that are parties as Lenders to the Credit Agreement referred to
below (the “Majority Lenders”), and BANK OF AMERICA, N.A., as administrative
agent and collateral agent (in such capacity, the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of October 18, 2007, that certain Third Amendment
to Third Amended and Restated Credit Agreement and Consent of Guarantors dated
as of January 16, 2008, that certain Fourth Amendment to Third Amended and
Restated Credit Agreement and Consent of Guarantors dated as of March 5, 2008,
that certain Fifth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of April 9, 2008, that certain Sixth Amendment to
Third Amended and Restated Credit Agreement and Consent of Guarantors dated as
of April 24, 2008, that certain Seventh Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of August 6, 2008, and that
certain Eighth Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors (the “Eighth Amendment”) dated as of October 21, 2008 (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Any terms defined in the Credit
Agreement and not defined in this Amendment are used herein as defined in the
Credit Agreement;

 

Whereas, the Borrowers have requested the amendments to the Credit Agreement as
further set forth herein; and

 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendments requested by the Borrowers, on the terms and conditions set forth in
this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Majority Lenders and the Agent agree
as follows:

 

1

--------------------------------------------------------------------------------


 


1.               AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND
UPON THE TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE
REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS
AMENDMENT, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


1.1         AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  CLAUSE
(IV) OF THE DEFINITION OF “CHANGE OF CONTROL” IN ANNEX A OF THE CREDIT AGREEMENT
IS AMENDED TO READ AS FOLLOWS:


 

“(iv) a “Change of Control,” “change of control,” “fundamental change” or any
similar term, as any such term is defined in the indenture under which the 1998
Subordinated Debentures, the 2003 Subordinated Debentures,  the 2008
Subordinated Debentures or the 2008 Senior Secured Debentures are issued.”

 


1.2         AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  CLAUSES
(J) AND (K) OF THE DEFINITION OF “PERMITTED LIENS” IN ANNEX A OF THE CREDIT
AGREEMENT ARE AMENDED TO READ AS FOLLOWS:


 

“(j)                               second priority Liens on Mortgaged Property
and first priority Liens on additional Real Estate that does not constitute
Collateral, from to time, securing the 2008 Senior Secured Debentures, provided
that each such Lien on any Mortgaged Property is subordinated to a first
priority Lien on the applicable item of Mortgaged Property in favor of the Agent
for the benefit of the Agent and the Lenders and that each such Lien (whether on
Mortgaged Property or not) is otherwise subject to the 2008 Intercreditor
Agreement; and provided further that, for the avoidance of doubt, each such Lien
on any Mortgaged Property shall be automatically released (and shall no longer
constitute Permitted Liens) to the extent required by the 2008 Intercreditor
Agreement; and provided still further that all obligations and liabilities
pursuant to such Liens are limited in recourse to such property and shall
otherwise be non-recourse to the grantor thereof and its other assets; and
provided still further that the aggregate value (such value as set forth in an
appraisal in form and substance and by an appraiser reasonably satisfactory to
the Agent) of all Real Estate (that does not constitute Collateral) securing the
2008 Senior Secured Debentures, at the time of the granting of the Lien thereon,
does not exceed the sum of (x) $20,000,000 and (y) such additional amount as
shall have been notified to the Agent in writing (the “Additional Secured
Debenture First Priority Amount”) and applied to reduce the Maximum Real Estate
Loan Amount in accordance with the final proviso set forth in such definition;

 

(k)                                  first priority Liens on accounts containing
(i) Net Proceeds received from the sale solely of Real Estate subject to a Lien
granted in accordance with clause (j) of the definition of Permitted Liens
constituting collateral for the 2008 Senior Secured Debentures and not
constituting Collateral and (ii) Net Loss Proceeds (as defined in the indenture
governing the 2008 Senior Secured Debentures as in effect on the issue date
thereof) related to any Event of Loss (as defined in the indenture governing the
2008 Senior Secured Debentures

 

2

--------------------------------------------------------------------------------


 

as in effect on the issue date thereof) received with respect solely to Real
Estate subject to a Lien in accordance with clause (j) of the definition of
Permitted Liens constituting collateral for the 2008 Senior Secured Debentures
and not constituting Collateral, in each case from to time, securing the 2008
Senior Secured Debentures; provided that all obligations and liabilities
pursuant to such Liens are limited in recourse to such property and shall
otherwise be non-recourse to the grantor thereof and its other assets;”

 


1.3         AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  THE
DEFINITIONS OF “APPLICABLE MARGIN,” “FLEXIBILITY CONDITIONS,” “LOAN DOCUMENTS,”
“MATERIAL CONTRACTS,” “MAXIMUM REAL ESTATE LOAN AMOUNT,” “MAXIMUM REVOLVER
AMOUNT,” “MINIMUM LIQUIDITY EVENT” AND “SUBORDINATED DEBT” IN ANNEX A OF THE
CREDIT AGREEMENT ARE AMENDED TO READ AS FOLLOWS:


 

“Applicable Margin” means with respect to the Revolving Loans, all other
Obligations, the Unused Line Fee and the Letter of Credit Fee, a rate per annum
corresponding to the Levels set forth below opposite the Fixed Charge Coverage
Ratio set forth below determined for the four-Fiscal Quarter Period ended as of
the end of the most recent Fiscal Quarter.  Effective as of the Effective Date
(as defined in the Ninth Amendment), adjustments in Applicable Margins shall be
determined by reference to the following grid:

 

Fixed Charge Coverage Ratio:

 

If Fixed Charge Coverage Ratio is:

 

Level

Greater than or equal to 1.30:1.00

 

Level I

Greater than or equal to 1.10:1.00, but less than 1.30:1.00

 

Level II

Greater than or equal to 0.75:1.00, but less than 1.10:1.00

 

Level III

Greater than or equal to 0.40:1.00, but less than 0.75:1.00

 

Level IV

Less than 0.40:1.00

 

Level V

 

Low to High:

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Revolving Loans

 

0.75

%

0.75

%

1.00

%

1.25

%

1.50

%

LIBOR Revolving Loans

 

2.50

%

2.75

%

3.00

%

3.25

%

3.50

%

Unused Line Fees

 

0.25

%

0.375

%

0.375

%

0.50

%

0.50

%

Letter of Credit Fees

 

2.50

%

2.75

%

3.00

%

3.25

%

3.50

%

 

All adjustments in the Applicable Margin shall be based on the unaudited
Financial Statements delivered pursuant to Section 5.2(b) and shall be
implemented on the first day of the calendar month commencing at least 5 days
after the date of delivery to the Lenders of the Financial Statements evidencing
the need for an adjustment, provided, however, that if the Applicable Margins
are adjusted at the end of any Fiscal Year based upon unaudited Financial
Statements

 

3

--------------------------------------------------------------------------------


 

delivered pursuant to Section 5.2(b) and if the Fixed Charge Coverage Ratio
determined from the audited Financial Statements for such Fiscal Year requires
an adjustment in the Applicable Margins that would result in higher Applicable
Margins, then the Applicable Margins shall be adjusted retroactively based on
such audited Financial Statements and any increased amount owed by the Borrowers
as a result thereof shall be paid on the next applicable payment date.  Failure
to timely deliver any Financial Statements shall, in addition to any other
remedy provided for in this Agreement, result in an increase in the Applicable
Margins to the highest level set forth in the foregoing grid, until the first
day of the first calendar month following the delivery of those Financial
Statements demonstrating that such an increase is not required.  If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, such reduction shall not occur.”

 

“Flexibility Conditions” means as of any date and with respect to any
transaction, (a) no Default or Event of Default has occurred and is continuing
as of such date both before and after giving effect to such transaction, and
(b) Fleetwood Liquidity (i) for the thirty day period ending as of the date of
the applicable transaction, is greater than $45,000,000 both before and after
giving effect to such transaction and (ii) on the date of the applicable
transaction, is greater than $25,000,000 both before and after giving effect to
such transaction.

 

“Loan Documents” means this Agreement, the 2008 Intercreditor Agreement, the
Revolving Notes, the Term Loan Notes, the Patent and Trademark Security
Agreement, the Copyright Security Agreement, the Security Agreement, the
Canadian Security Agreement, the Pledge Agreement, the Mortgages, the Parent
Guaranty, the FMC Guaranty, the Subsidiary Guaranty, the Contribution Agreement,
any Hedge Agreement entered into with a Lender and any other agreements,
instruments, and documents heretofore, now or hereafter evidencing, securing,
guaranteeing or otherwise relating to the Obligations, the Collateral, or any
other aspect of the transactions contemplated by this Agreement.

 

“Material Contracts” means the agreements, contracts and other documents as
filed with the Securities Exchange Commission as exhibits to Fleetwood’s
Form 10-K for the fiscal year ended April 27, 2008, Form 10-Q for the quarterly
period ended July 27, 2008, and any of Fleetwood’s Forms 10-K or Forms 10-Q
filed after the date hereof, in each case, in accordance with Item 601(b)(4) and
Item 601(b)(10) (or their equivalents) of Regulation S-K, as promulgated under
the Securities Exchange Act of 1934 as amended, and any Form 8-K, Form S-3 or
Form S-4 filed after the date hereof.

 

“Maximum Real Estate Loan Amount” means $11,250,000, provided that such amount,
on or prior to the Facility Increase Termination Date, shall automatically
increase by the Revolving Credit Facility Increase Amount upon the Appraisal
Condition having been satisfied in a manner satisfactory to the Agent; provided
further that such amount shall reduce (i) on the first day of each Fiscal
Quarter commencing January 29, 2007 by an amount equal to $375,000, and (ii) 

 

4

--------------------------------------------------------------------------------


 

from time to time pursuant to Section 3.4(b); provided further that such amount
shall reduce to $0 if the Appraisal Condition is not satisfied in a manner
satisfactory to the Agent on or prior to July 31, 2007; provided further that
such amount shall be reduced by each Additional Secured Debenture First Priority
Amount notified to the Agent from time to time.

 

“Maximum Revolver Amount” means $135,000,000.

 

“Minimum Liquidity Event” means, (1) as of any calculation date, Fleetwood, on a
consolidated basis, has Fleetwood Liquidity of $45,000,000 or less for the
calendar month immediately preceding such calculation date or (2) on any date
from and after the Closing Date, Fleetwood, on a consolidated basis, had
Fleetwood Liquidity of $25,000,000 or less.

 

“Subordinated Debt” means the unsecured Debt from time to time outstanding under
the 1998 Subordinated Debentures, the 2003 Subordinated Debentures, the 2008
Subordinated Debentures and the maximum liability of Fleetwood on any
subordinated Guaranty of the Trust Securities.

 


1.4         AMENDMENTS TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS). ANNEX A OF
THE CREDIT AGREEMENT IS AMENDED TO INCLUDE THE FOLLOWING ADDITIONAL DEFINITIONS
IN THE APPROPRIATE ALPHABETICAL ORDER:


 

“2008 Intercreditor Agreement” means any intercreditor agreement entered into in
connection with the issuance of the 2008 Senior Secured Debentures, by and among
the Agent, on behalf of the Lenders, and the holders of such 2008 Senior Secured
Debentures (or their agent or trustee), in form and substance and on terms
acceptable to the Agent, as it may be amended, supplemented or otherwise
modified form time to time in accordance with the terms thereof.

 

“2008 Subordinated Debentures” means up to an aggregate original principal
amount equal to the excess of (i) $110,000,000 over (ii) the aggregate original
principal amount of 2008 Senior Secured Debentures, of unsecured, convertible
senior subordinated debentures issued by Fleetwood on or prior to December 31,
2008 on terms and conditions in the aggregate no less favorable than the terms
set forth on Exhibit A to the Ninth Amendment, and otherwise in form and
substance reasonably acceptable to the Agent.

 

“2008 Senior Secured Debentures” means up to an aggregate original principal
amount equal to the excess of (i) $110,000,000 over (ii) the aggregate original
principal amount of 2008 Subordinated Debentures, of senior secured debentures
issued by Fleetwood on or prior to December 31, 2008 on terms and conditions
(a) in the aggregate no less favorable than the terms set forth in the summary
thereof attached as Exhibit B to the Ninth Amendment, and (b) otherwise in form
and substance reasonably acceptable to the Agent.

 

5

--------------------------------------------------------------------------------


 

“2008 Senior Secured Debenture Guaranty” means any subordinated Guaranty of the
2008 Senior Secured Debentures by a Subsidiary of Fleetwood that is a Loan
Party; provided that such Guaranty shall be subordinated in right of payment to
the prior payment of the Obligations, and shall otherwise be in form and
substance and on terms reasonably acceptable to the Agent.

 

“2008 Senior Secured Debenture Hazardous Substances Indemnity Agreement” means
any hazardous substances indemnity agreement granted by any pledgor party to any
mortgage permitted by clause (j) of the definition of Permitted Liens in favor
of the holders of the 2008 Senior Secured Debenture Guaranties or any agent or
trustee acting on their behalf, provided that (a) the form thereof is
substantially consistent with the form of the Amended and Restated Hazardous
Substances Indemnity Agreement, dated January 5, 2007, by each of the Loan
Parties named therein as Indemnitors and the Agent, and (b) such indemnity
agreements, regardless of whether pertaining to Mortgaged Property or Real
Estate that does not constitute Collateral, shall be subordinated in right of
payment to the prior payment of the Obligations, and shall otherwise be in form
and substance and on terms reasonably acceptable to the Agent.

 

“Adjusted Cash Gain/(Loss)” means, with respect to any fiscal period, an amount
(expressed as either a gain or a (loss)) equal to EBITDA for such fiscal period
(which may be a negative number) minus Fixed Charges for such fiscal period.

 

“Ninth Amendment” means that certain Ninth Amendment to Third Amended and
Restated Credit Agreement and Consent of Guarantors, dated as of October 29,
2008, and entered into by and among Fleetwood, Holdings and its Subsidiaries
listed on the signature pages thereof, the banks and other financial
institutions signatory thereto that are parties as Lenders to this Agreement and
Bank of America, N.A., as administrative agent and collateral agent for the
Lenders.

 

“Ninth Amendment Effective Date” means the “Effective Date” as defined in the
Ninth Amendment.

 


1.5                     AMENDMENTS TO SECTION 1.8. SECTION 1.8 SHALL BE AMENDED
BY ADDING THE FOLLOWING AFTER THE FINAL SENTENCE THEREOF:


 

“All Obligations of Fleetwood and its Subsidiaries under this Agreement and the
other Loan Documents, and all rights of contribution, indemnity, subrogation and
reimbursement relating to the Obligations of any Loan Party with respect to
Fleetwood and any other Obligations of Fleetwood and its Subsidiaries secured by
any Loan Documents (including, without limitation, all debts, liabilities and
obligations now or hereafter arising from or in connection with Bank Products),
(i) shall constitute “Senior Debt” and “Designated Senior Debt” under the 2008
Subordinated Debentures, if any, and the 2008 Senior Secured Debentures, if any,
and “Priority Lien Debt” under the 2008 Intercreditor Agreement, if any and

 

6

--------------------------------------------------------------------------------


 

(ii) were permitted by the indenture governing the 2008 Subordinated Debentures,
if any, the indenture governing the 2008 Senior Secured Debentures, if any, and
the 2008 Intercreditor Agreement, if any, to be incurred and secured under and
pursuant to the Loan Documents.”

 


1.6                     AMENDMENTS TO SECTION 2.8(C).  SECTION 2.8(C) SHALL BE
AMENDED BY DELETING THE REFERENCE TO “CLAUSES (A), (B) AND (E) OF THE DEFINITION
OF PERMITTED LIENS” AND REPLACING THE SAME WITH THE FOLLOWING: “CLAUSES (A),
(B), (E) AND (J) OF THE DEFINITION OF PERMITTED LIENS”.


 


1.7                     AMENDMENTS TO SECTION 2.8. SECTION 2.8 SHALL BE AMENDED
BY DELETING THE REFERENCE TO “AND” AFTER EXISTING CLAUSE (H), DELETING THE “.”
AFTER EXISTING CLAUSE (I)  AND INSERTING THE FOLLOWING AFTER EXISTING CLAUSE
(I):


 

“; and

 

(j)                                     any Lien on the Replaced Property
securing the 2008 Senior Secured Debentures shall substantially simultaneously
be fully released and terminated to the satisfaction of the Agent in its sole
discretion, with no further action or consent required from the holders of the
2008 Senior Secured Debentures or any agent or trustee acting therefor.”

 


1.8                     AMENDMENTS TO SECTION 3.4(E). SECTION 3.4(E) SHALL BE
AMENDED BY DELETING THE REFERENCE TO “[RESERVED]” AND REPLACING IT WITH THE
FOLLOWING:


 

“Following the sale of any Mortgaged Property or at any other time, in the event
that the maximum amount of Indebtedness that may be incurred hereunder from time
to time that is permitted by the 2008 Senior Secured Debentures (without regard
to that portion of any maximum amount calculated by reference to the Borrowing
Base and without regard to any separate “carve-outs” or “caps” on Obligations
under Bank Products or Hedge Agreements set forth therein) is reduced in
accordance with the terms of the 2008 Senior Secured Debentures and, thereafter,
such maximum amount does not exceed the Maximum Revolver Amount by $7,500,000
(the amount of such deficiency, the “Senior Cap Deficiency Amount”), the
Borrowers shall immediately repay the Revolving Loans (and the Maximum Revolver
Amount shall be permanently reduced) in an amount equal to the Senior Cap
Deficiency Amount.”

 


1.9                     AMENDMENTS TO SECTION 6.2. SECTION 6.2 SHALL BE AMENDED
BY DELETING THE ENTIRETY OF THE PROVISO TO THE SECOND SENTENCE THEREOF, WHICH
BEGINS “PROVIDED THAT, AS BETWEEN THE LENDERS, THE LIENS CREATED ON THE
COLLATERAL OTHER THAN THE TERM LOAN COLLATERAL . . . .”


 


1.10               AMENDMENTS TO SECTION 6.9. SECTION 6.9 SHALL BE AMENDED BY
DELETING THE EXISTING SECTION 6.9 AND REPLACING IT WITH THE FOLLOWING:


 

“6.9                           Debt.  After giving effect to the Revolving Loans
outstanding as of the Effective Date (as defined in the Ninth Amendment),
Fleetwood and its

 

7

--------------------------------------------------------------------------------


 

Subsidiaries have no Debt on the Effective Date (as defined in the Ninth
Amendment), except (a) the Obligations, (b) the Subordinated Debt and the 2008
Senior Secured Debentures, in an aggregate original principal amount outstanding
on the Effective Date of not more than $110,000,000, and the Trust Securities
also outstanding on the Effective Date, (c) Debt described on Schedule 6.9
hereto, (d) Guaranties entered into in accordance with Section 7.12 and
(e) other Debt in an aggregate amount of not more than $5,000,000.”

 


1.11               AMENDMENTS TO SECTION 6.24. SECTION 6.24 SHALL BE AMENDED
ADDING AT THE END THEREOF:

 

“; provided that it is understood and agreed that for purposes solely of this
Section 6.24 and the delivery of any certificate signed by a Responsible Officer
to the effect, or substantially to the effect, that (i) the representations and
warranties contained in this Agreement are correct in all material respects,
(ii) no event has occurred and is continuing which constitutes a Default or an
Event of Default, or (iii) no event has occurred and is continuing which has had
or would have a Material Adverse Effect (and not, for the avoidance of doubt any
other provisions hereunder, including without limitation, Section 9.1(q) and
whether or not the Agent or Lenders can assert a Default or Event of Default has
occurred or is continuing thereunder), the incurrence of losses not constituting
an Event of Default under Section 7.24 (and the underlying event or events
causing such losses) shall, in and of themselves, not be deemed to constitute a
Material Adverse Effect; provided further that notwithstanding the foregoing,
and for the avoidance of doubt, (x) the incurrence of losses not constituting an
Event of Default under Section 7.24 when combined with (y) another one or more
adverse events, changes or conditions may constitute a Material Adverse Effect
for such purposes, to the extent that all such events, changes and conditions
described in the foregoing clauses (x) and (y), when taken collectively,
constitute a material adverse change in, or material adverse effect upon, the
operations, business, properties, or condition (financial or otherwise) of
Fleetwood and its Subsidiaries, taken as a whole (other than the incurrence of
losses not constituting an Event of Default under Section 7.24) regardless of
whether the same underlying event or events caused such losses and such other
adverse events, changes or conditions.”

 


1.12               AMENDMENTS TO SECTION 6.29. SECTION 6.29 SHALL BE AMENDED BY
ADDING THE FOLLOWING AFTER THE FINAL SENTENCE THEREOF:


 

“All Obligations of Fleetwood and its Subsidiaries under this Agreement and the
other Loan Documents, and all rights of contribution, indemnity, subrogation and
reimbursement relating to the Obligations of any Loan Party with respect to
Fleetwood and any other Obligations of Fleetwood and its Subsidiaries secured by
any Loan Documents (including, without limitation, all debts, liabilities and
obligations now or hereafter arising from or in connection with Bank Products),
(i) shall constitute “Senior Debt” and “Designated Senior Debt” under the 2008
Subordinated Debentures, if any, and the 2008 Senior Secured Debentures, if any,
and “Priority Lien Debt” under the 2008 Intercreditor Agreement, if any and

 

8

--------------------------------------------------------------------------------


 

(ii) were permitted by the indenture governing the 2008 Subordinated Debentures,
if any, the indenture governing the 2008 Senior Secured Debentures, if any, and
the 2008 Intercreditor Agreement, if any, to be incurred and secured under and
pursuant to the Loan Documents.”

 


1.13               AMENDMENTS TO SECTION 7.5(B). SECTION 7.5(B) SHALL BE AMENDED
BY DELETING THE FIRST SENTENCE THEREOF AND REPLACING IT WITH THE FOLLOWING:


 

“Fleetwood shall cause the Agent, for the ratable benefit of the Agent and the
Lenders, to be named as secured party or mortgagee and sole loss payee or
additional insured (subject to a provision, in form and substance reasonably
acceptable to the Agent, that as to Mortgaged Property, the trustee or agent for
the 2008 Senior Secured Debentures may be named as a subordinate secured party
or mortgagee and loss payee or additional insured), with respect to insurance
policies to the extent of their coverage of Collateral, in a manner acceptable
to the Agent.”

 


1.14               AMENDMENTS TO SECTION 7.6(B). SECTION 7.6(B) SHALL BE AMENDED
BY DELETING THE LAST TWO SENTENCES THEREOF AND REPLACING THEM WITH THE
FOLLOWING:


 

“In all other circumstances, the Agent shall hold all such insurance and
condemnation proceeds as Collateral or, if directed by the Majority Lenders,
apply such insurance and condemnation to the Revolving Loans.”

 


1.15               AMENDMENTS TO SECTION 7.9(D). SECTION 7.9(D) SHALL BE AMENDED
BY DELETING SUCH CLAUSE AND REPLACING IT WITH THE FOLLOWING:


 

“(d)                           sales, trade-ins, exchanges or other dispositions
of assets by Fleetwood or any of its Subsidiaries (other than real property
Collateral) with an orderly liquidation value not to exceed $5,000,000 in the
aggregate for the period commencing on the Closing Date through and including
the Termination Date;”

 


1.16               AMENDMENTS TO SECTION 7.9(F). SECTION 7.9(F) SHALL BE AMENDED
BY DELETING SUCH CLAUSE AND REPLACING IT WITH THE FOLLOWING:


 

“(f)                              dispositions constituting the grant of
Permitted Liens;”

 


1.17               AMENDMENT TO SECTION 7.9(J). SECTION 7.9(J) SHALL BE AMENDED
BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“(j)                               sale or other disposition of any Real Estate
that is subject to a Lien securing the 2008 Senior Secured Debentures but that
does not constitute Collateral; provided that the net proceeds of such sale or
other disposition shall have been used to prepay the 2008 Senior Secured
Debentures in accordance with Section 7.14(c).”


 


1.18               AMENDMENTS TO SECTION 7.10(A). CLAUSES (IV) AND (VII) OF
SECTION 7.10(A) SHALL BE AMENDED BY ADDING AFTER EACH OF THE REFERENCES THEREIN
TO “THE 1998 SUBORDINATED DEBENTURES” THE PHRASE “, THE 2008 SUBORDINATED
DEBENTURES”.

 

9

--------------------------------------------------------------------------------


 


1.19               AMENDMENT TO SECTION 7.10(B).  SECTION 7.10(B) IS HEREBY
AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 

 “(b)  make any change in its capital structure which could reasonably be
expected to have a Material Adverse Effect (it being agreed that for purposes
hereof, neither the issuance of the 2008 Senior Secured Debentures nor the
issuance of the 2008 Subordinated Debentures shall be deemed violative of this
provision); or”


 


1.20               AMENDMENT TO SECTION 7.11.  SECTION 7.11 IS HEREBY AMENDED BY
DELETING SUCH CLAUSE IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


 

“Neither Fleetwood nor any of its Subsidiaries shall enter into any transaction
which would be reasonably expected to have a Material Adverse Effect (it being
agreed that for purposes hereof neither the issuance of the 2008 Senior Secured
Debentures nor the issuance of the 2008 Subordinated Debentures shall be deemed
violative of this provision).”


 


1.21               AMENDMENT TO SECTION 7.12.    SECTION 7.12 SHALL BE AMENDED
BY DELETING CLAUSE (I) AND THE WORD “AND” IMMEDIATELY PRECEDING CLAUSE (I) AND
REPLACING SUCH CLAUSE (I) WITH THE FOLLOWING:


 


“(I) THE 2008 SENIOR SECURED DEBENTURE GUARANTIES; (J) THE 2008 SENIOR SECURED
DEBENTURE HAZARDOUS SUBSTANCES INDEMNITY AGREEMENTS; AND (K) OTHER GUARANTIES IN
AN AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 AT ANY TIME IN EFFECT.”


 


1.22               AMENDMENT TO SECTION 7.13(B).    SECTION 7.13 SHALL BE
AMENDED BY ADDING THE FOLLOWING PROVISO AFTER THE EXISTING CLAUSE (B):


 


“, THE 2008 SENIOR SECURED DEBENTURES AND ANY INDEBTEDNESS DEEMED TO HAVE BEEN
INCURRED BY ANY LOAN PARTY SOLELY PURSUANT TO CLAUSE (B) OF THE DEFINITION OF
DEBT PURSUANT TO THE GRANT BY SUCH LOAN PARTY OF A LIEN PERMITTED BY CLAUSE
(J) OF THE DEFINITION OF PERMITTED LIENS; PROVIDED THAT THE 2008 SENIOR SECURED
DEBENTURES AND THE 2008 SUBORDINATED DEBENTURES SHALL HAVE BEEN ISSUED IN
CONNECTION WITH THE REFINANCING OF (OR IN EXCHANGE FOR) A PORTION OF THE DEBT
OUTSTANDING UNDER THE 2003 SUBORDINATED DEBENTURES; AND PROVIDED FURTHER THAT
ALL OF THE PROCEEDS, IF ANY, OF THE 2008 SENIOR SECURED DEBENTURES OR THE 2008
SUBORDINATED DEBENTURES SHALL HAVE BEEN APPLIED TO THE PAYMENT OF THE PRINCIPAL
AMOUNT OF (OR SATISFACTION OF ANY PUT, REDEMPTION OR PREPAYMENT OBLIGATION IN
RESPECT OF) THE 2003 SUBORDINATED DEBENTURES; AND PROVIDED STILL FURTHER THAT IN
NO EVENT SHALL ANY LOAN PARTY (OTHER THAN FLEETWOOD) HAVE ASSUMED OR BECOME
LIABLE FOR THE PAYMENT OF ANY SUBORDINATED DEBT OR THE 2008 SENIOR SECURED
DEBENTURES OTHER THAN, IN THE CASE OF THE 2008 SENIOR SECURED DEBENTURES ONLY,
PURSUANT TO THE 2008 SENIOR SECURED DEBENTURE GUARANTY OR THE GRANT BY SUCH LOAN
PARTY OF A LIEN PERMITTED BY (AND SUBJECT TO THE LIMITATIONS OF) CLAUSE (J) OF
THE DEFINITION OF

 

10

--------------------------------------------------------------------------------


 


PERMITTED LIENS;”


 


1.23               AMENDMENT TO SECTION 7.13(F).    CLAUSES (II) AND (III) OF
SECTION 7.13(F) SHALL BE AMENDED BY DELETING SUCH CLAUSES AND REPLACING THEM
WITH THE FOLLOWING:


 

“(ii)                            the Liens, if any, securing such refunded,
renewed or extended Debt do not attach to any assets in addition to those
assets, if any, securing the Debt to be refunded, renewed or extended or
otherwise permitted by this Agreement to secure the Debt to be refunded, renewed
or extended,

 

(iii)                               no Person that is not an obligor or
guarantor of such Debt as of the date of issuance thereof shall become an
obligor or guarantor thereof or of any Debt issued in refunding thereof except
to the extent such Person was permitted by this Agreement to be an obligor or
guarantor of such original Debt,”

 


1.24               AMENDMENT TO SECTION 7.13.    CLAUSES (J) AND (V) OF
SECTION 7.13 SHALL BE AMENDED BY DELETING SUCH CLAUSES AND REPLACING THEM WITH
THE FOLLOWING IN THE APPROPRIATE ORDER:


 

“(j) Debt that constitutes Debt solely under clause (b) of the definition
thereof for so long as the same remains secured by a Lien permitted under clause
(c) or clause (d) of the definition of “Permitted Liens”;”

 

“(v) other Debt (which may be unsecured Debt or Debt secured by a Lien permitted
under clause (i) of the definition of “Permitted Liens”) not to exceed
$3,000,000 in the aggregate for all Loan Parties;”

 


1.25               AMENDMENT TO SECTION 7.14(C).  SECTION 7.14(C) SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

(c) (i) Fleetwood and its Subsidiaries may prepay (A) so long as the Flexibility
Conditions are satisfied as of the date of and both before and immediately after
giving effect to such prepayment, any Capital Leases, so long as the acquisition
of any property in connection with the prepayment of such Capital Lease would
not constitute a Restricted Investment, (B) so long as the Flexibility
Conditions are satisfied as of the date of and both before and immediately after
giving effect to such prepayment, any Debt incurred pursuant to Section 7.13
(other than Debt incurred pursuant to Section 7.13(b)) and (C) without prejudice
to Section 3.4(d), Debt under the 2008 Senior Secured Debentures incurred
pursuant to Section 7.13(b) provided that such prepayment shall not exceed an
amount equal to the sum of (x) the aggregate amount of Net Proceeds received
from the sale solely of Real Estate subject to a Lien in accordance with clause
(j) of the definition of Permitted Liens constituting collateral for the 2008
Senior Secured Debentures and not constituting Collateral and (y) the aggregate
amount of Net Loss Proceeds (as defined in the indenture governing the 2008
Senior Secured Debentures as in effect on the issue date thereof) related to any
Event of Loss (as defined in the indenture governing the 2008 Senior Secured
Debentures as in effect on the issue date thereof) received with respect solely
to Real Estate subject to a Lien in

 

11

--------------------------------------------------------------------------------


 

accordance with clause (j) of the definition of Permitted Liens constituting
collateral for the 2008 Senior Secured Debentures and not constituting
Collateral and (ii) so long as the Flexibility Conditions are satisfied as of
the date of and both before and immediately after giving effect to such
prepayment, Fleetwood and its Subsidiaries may prepay any Debt not otherwise
permitted to be prepaid pursuant to this Section 7.14 in an aggregate amount not
to exceed $1,000,000;

 


1.26               AMENDMENT TO SECTION 7.14(E).  SECTION 7.14(E) SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“(e)                            so long as no Default or Event of Default has
occurred and is continuing on the date of the payment thereof, both before and
after giving effect to such payment or other specified action, Fleetwood may
voluntarily prepay (including by redemption or repurchase) all or a portion of
the 2003 Subordinated Debentures (and, in such event, cancel all or such portion
of the 2003 Subordinated Debentures so prepaid) in exchange for any one or more
of (I) the issuance to the holders thereof of ordinary or common Capital Stock
of Fleetwood and/or warrants to acquire such ordinary or common Capital Stock of
Fleetwood, (II) the issuance to the holders thereof, or the payment to the
holders thereof from the proceeds, of the 2008 Subordinated Debentures and/or
the 2008 Senior Secured Debentures and/or (III) so long as the Flexibility
Conditions are satisfied both before and after giving effect thereto, the
payment in cash of any redemption price, repurchase price, or an inducement,
conversion, exchange or other fee, or any other cash consideration in connection
with any such prepayment (including by redemption or repurchase); provided that
the aggregate cash amount paid pursuant to clause (III) above in connection with
all such prepayments does not exceed the lesser of the Debenture Prepayment Cap
and $5,000,000.”

 


1.27               AMENDMENT TO SECTION 7.15.  SECTION 7.15 SHALL BE AMENDED BY
ADDING THE FOLLOWING TO THE LAST SENTENCE THEREOF:

 

“(c) the incurrence of obligations by Loan Parties under the 2008 Senior
Subordinated Debenture Guaranties and the grant by Loan Parties of a Lien
permitted by clauses (j) or (k) of the definition of Permitted Liens and
(d) while no Event of Default has occurred and is continuing, the payment of
amounts owing to any Affiliate pursuant to the 2008 Senior Secured Debentures or
the 2008 Subordinated Debentures if and to the extent otherwise made in
accordance with Sections 7.14 and 7.29 hereof and if and to the extent that such
payments are concurrently made to security holders who include Persons that are
not Affiliates.”

 


1.28               AMENDMENTS TO SECTION 7.19(B). SECTION 7.19(B) SHALL BE
AMENDED BY DELETING SUCH CLAUSE IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING: “(B) [RESERVED].”


 


1.29               AMENDMENT TO SECTION 7.24.  SECTION 7.24 SHALL BE AMENDED BY
DELETING SUCH SECTION AND REPLACING IT WITH THE FOLLOWING:

 

12

--------------------------------------------------------------------------------


 

“7.24                     Financial Covenants

 

(a)                                  Adjusted Cash Gain/(Loss). If a Minimum
Liquidity Event shall occur and be continuing, Fleetwood shall have maintained
an Adjusted Cash Gain/(Loss) for the most recent period of one or more
consecutive Fiscal Quarters (for which an annual or quarterly compliance
certificate has been delivered pursuant to Section 5.2(e)) specified below and
ended on the last day of each Fiscal Quarter set forth below of not less than
the gain/(loss) set forth below opposite each such period (for the avoidance of
doubt, and by way of example, (i) an Adjusted Cash Gain/(Loss) that indicates a
gain of $3,000,000 would constitute an amount “not less than” a (loss) of
($2,000,000) and (ii) an Adjusted Cash Gain/(Loss) that indicates a (loss) of
($1,000,000) would also constitute an amount “not less than” a (loss) of
($2,000,000), in each case, for purposes of this Section 7.24(a)):

 

Period Ending

 

Adjusted Cash Gain/Loss
(Loss Expressed in
Parentheses)

 

One Fiscal Quarter ending in October 2008

 

$

(47,000,000

)

Two Fiscal Quarters ending in January 2009

 

$

(71,000,000

)

Three Fiscal Quarters ending in April 2009

 

$

(87,000,000

)

Four Fiscal Quarters ending in July 2009

 

$

(96,000,000

)

Four Fiscal Quarters ending in October 2009

 

$

(57,000,000

)

Four Fiscal Quarters ending in January 2010

 

$

(43,000,000

)

Four Fiscal Quarters ending in April 2010

 

$

(28,000,000

)

 

(b)                                 Minimum Liquidity. From and after the Ninth
Amendment Effective Date, there shall not have occurred any three consecutive
Business Day period over which Fleetwood, on a consolidated basis, had Fleetwood
Liquidity of $20,000,000 or less for each such Business Day.

 


1.30               AMENDMENT TO SECTION 7.28(E). SECTION 7.28(E) SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(e)                            Subject to Section 2.8, each parcel of Real
Estate listed on Schedule 6.11 attached hereto and identified thereon as
“Mortgaged Property” shall remain subject to the Mortgage with respect to such
property that is in place as of the Ninth Amendment Effective Date.”

 


1.31                           AMENDMENT TO SECTION 7.29. SECTION 7.29 SHALL BE
RE-TITLED “2008 SENIOR SECURED DEBENTURES; SUBORDINATED DEBT; TRUST SECURITIES”:

 

13

--------------------------------------------------------------------------------


 


1.32                           AMENDMENT TO SECTION 7.29(A).
SECTION 7.29(A) SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 


“(A)                            (I) FLEETWOOD WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, AMEND, SUPPLEMENT OR OTHERWISE MODIFY THE TERMS OF THE
1998 SUBORDINATED DEBENTURES, THE 2003 SUBORDINATED DEBENTURES, THE 2008 SENIOR
SECURED DEBENTURES, THE 2008 SUBORDINATED DEBENTURES OR, IN EACH CASE, ANY
GUARANTY THEREOF, OR THE TRUST SECURITIES OR ANY GUARANTY THEREOF OR ADD ANY
GUARANTY OF ANY OTHER CREDIT PARTY (OTHER THAN A 2008 SENIOR SECURED DEBENTURE
GUARANTY) AND (II) WITHOUT PREJUDICE TO THE FOREGOING, FLEETWOOD WILL NOT, AND
WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, AMEND OR OTHERWISE CHANGE THE TERMS
OF THE 2008 SENIOR SECURED DEBENTURES IF THE EFFECT OF SUCH AMENDMENT OR CHANGE
IS TO MODIFY (OR HAVE THE EFFECT OF A MODIFICATION OF) THE GRANTING CLAUSES (AND
THE EXCLUSIONS THEREFROM) OF ANY COLLATERAL DOCUMENTS GOVERNING THE 2008 SENIOR
SECURED DEBENTURES (OR THE DEFINITIONS OF THE TERMS CONTAINED IN ANY SUCH
GRANTING CLAUSES), OTHER THAN, IN THE CASE OF EACH OF THE FOREGOING CLAUSES
(I) AND (II), (W) TO ADD OR REPLACE OR SUBSTITUTE REAL ESTATE COLLATERAL
PURSUANT TO THE TERMS OF THE 2008 SENIOR SECURED DEBENTURES AND THE 2008
INTERCREDITOR AGREEMENT AND WITH RESPECT TO WHICH SUCH ADDED OR REPLACEMENT
LIENS ARE PERMITTED TO BE GRANTED HEREUNDER WITHIN THE LIMITS SET FORTH IN
CLAUSES (J) OR (K) OF THE DEFINITION OF “PERMITTED LIENS,” (X) TO RELEASE ANY
LIEN SECURING THE 2008 SENIOR SECURED DEBENTURES, (Y) TO REDUCE THE AMOUNT OF
OBLIGATIONS SECURED BY ANY LIEN SECURING THE 2008 SENIOR SECURED DEBENTURES AND
(Z) SUBJECT TO THE AGENT’S PRIOR WRITTEN CONSENT, TO CONFORM SUCH MORTGAGE OR
OTHER SECURITY DOCUMENT TO THE APPLICABLE MORTGAGES GRANTED IN CONNECTION WITH
THIS AGREEMENT OR TO MAKE CHANGES OTHERWISE CONSISTENT WITH THE TERMS OF THIS
AGREEMENT AND THE 2008 INTERCREDITOR AGREEMENT.”


 


1.33                           AMENDMENT TO SECTION 7.29(C).
SECTION 7.29(C) SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING
CLAUSES (C) AND (D):


 

“(c)                            Fleetwood will not, and will not permit any of
its Subsidiaries to, make any cash payments or prepayments with respect to the
2003 Subordinated Debentures or the 2008 Subordinated Debentures other than,
subject to the subordination provisions contained therein, (A) mandatory
payments of interest (including any additional amounts on the 2003 Subordinated
Debentures, the 2008 Subordinated Debentures and any Fleetwood common stock
issued upon conversion thereof) when due under the terms of the 2003
Subordinated Debentures or the or the 2008 Subordinated Debentures (in each
case, without acceleration), (B) mandatory payments in respect of fractional
shares upon conversion of 2003 Subordinated Debentures or the 2008 Subordinated
Debentures, (C) mandatory payments to satisfy repurchase obligations with
respect to 2003 Subordinated Debentures and the 2008 Subordinated Debentures
upon a change of control (as defined in the indentures under which each of the
2003 Subordinated Debentures and the 2008 Subordinated Debentures, respectively,
are issued), (D) fees, indemnification payments, expense reimbursements and
other customary payments made to any trustee, conversion

 

14

--------------------------------------------------------------------------------


 

agent, transfer agent, exchange agent, paying agent, depositary or custodian for
the 2003 Subordinated Debentures, the 2008 Subordinated Debentures or any agent
or counsel for any of the foregoing, (E) payment of customary fees and expenses
related to registering for resale under the Securities Act of 1933 the 2003
Subordinated Debentures, the 2008 Subordinated Debentures and the Fleetwood
common stock into which such debentures are convertible, (F) any other mandatory
payments of principal and/or interest (including any additional amounts) or
mandatory repurchase payments required under the terms of the indentures under
which each of the 2003 Subordinated Debentures or the 2008 Subordinated
Debentures are issued, provided that, other than as permitted by clause
(G) below, no cash payments shall be permitted by this clause (F) in respect of
(I) any mandatory offer, prepayment, repurchase or other similar redemption
right of the holders thereof that may be satisfied, at the option of Fleetwood,
through the issuance of additional Capital Stock (in lieu of a cash payment) or
(II) any mandatory offer, prepayment, repurchase or other similar redemption
right of the holders thereof in respect of “Asset Sales” or “Events of Loss” or
any similar term, as any such term is defined in the indenture under which the
2008 Senior Secured Debentures are issued and (G) so long as no Default or Event
of Default has occurred and is continuing on the date of the payment thereof,
both before and after giving effect to such payment, Fleetwood may make the
payments and/or pay the fees described in Section 7.14 hereof.

 

(d)                                 Fleetwood will not, and will not permit any
of its Subsidiaries to, make any cash payments or prepayments with respect to
the 2008 Senior Secured Debentures other than (A) mandatory payments of interest
(including any additional amounts on the 2008 Senior Secured Debentures) when
due under the terms of the 2008 Senior Secured Debentures (in each case, without
acceleration), (B) mandatory payments to satisfy repurchase obligations with
respect to the 2008 Senior Secured Debentures upon a change of control (as
defined in the indenture under which the 2008 Senior Secured Debentures are
issued), (C) fees, indemnification payments, expense reimbursements and other
customary payments made to any trustee, conversion agent, transfer agent,
exchange agent, paying agent, depositary or custodian for the 2008 Senior
Secured Debentures or any agent or counsel for any of the foregoing, (D) payment
of customary fees and expenses related to registering for resale under the
Securities Act of 1933 the 2008 Senior Secured Debentures, (E) any other
mandatory payments of principal and/or interest (including any additional
amounts) or mandatory repurchase payments required under the terms of the
indentures under which each of the 2008 Senior Secured Debentures are issued and
(F) so long as no Default or Event of Default has occurred and is continuing on
the date of the payment thereof, both before and after giving effect to such
payment, Fleetwood may make the payments and/or pay the fees described in
Section 7.14 hereof.”

 


1.34                           AMENDMENT TO SECTION 7. SECTION 7 SHALL BE
AMENDED BY ADDING THE FOLLOWING ADDITIONAL SECTION 7.30:

 

15

--------------------------------------------------------------------------------


 

“7.30    Compliance with Covenants under 2008 Senior Secured Debentures. For so
long as the 2008 Senior Secured Debentures are outstanding, Fleetwood will, and
will cause its Subsidiaries to, comply with each of the covenants and other
obligations set forth in the indenture governing the 2008 Senior Secured
Debentures (the “2008 Indenture Covenants”), and in furtherance thereof, for so
long as the 2008 Senior Secured Debentures are outstanding, the 2008 Indenture
Covenants are incorporated herein as if set forth in their entirety herein, in
each case as in effect on the initial date of issuance of the 2008 Senior
Secured Debentures, or as amended, supplemented or otherwise modified from time
to time with the consent of the Majority Lenders made in accordance with
Section 7.29(a) hereof. For the avoidance of doubt, the incorporation by
reference of such 2008 Indenture Covenants (a) shall be “additive” to and shall
in no event be deemed to amend, supplement or otherwise modify any other
covenants or obligations set forth herein in any manner to make them any “less
restrictive on” or “more favorable” to Fleetwood or any of its Subsidairies and
(b) shall not constitute any waiver or consent hereunder in respect of any other
covenants or obligations otherwise set forth herein and shall not constitute a
course of dealing or any other basis for altering such other covenants or
obligations of Fleetwood or any of its Subsidairies hereunder.”

 


1.35                           AMENDMENT TO SECTION 8.2. SECTION 8.2 SHALL BE
AMENDED BY ADDING THE FOLLOWING ADDITIONAL CLAUSE (D) AT THE END THEREOF:


 

“(d)                           after giving effect to such extension of credit
(i) all Obligations of Fleetwood and its Subsidiaries under this Agreement and
the other Loan Documents, and all rights of contribution, indemnity, subrogation
and reimbursement relating to the Obligations of any Loan Party with respect to
Fleetwood and any other Obligations of Fleetwood and its Subsidiaries secured by
any Loan Documents (including, without limitation, all debts, liabilities and
obligations now or hereafter arising from or in connection with Bank Products),
shall constitute “Senior Debt” and “Designated Senior Debt” under the 2008
Subordinated Debentures, if any, and the 2008 Senior Secured Debentures, if any,
and “Priority Lien Debt” under the 2008 Intercreditor Agreement, if any; (ii) 
such Obligations shall permitted by the indenture governing the 2008
Subordinated Debentures, if any, the indenture governing the 2008 Senior Secured
Debentures, if any, and the 2008 Intercreditor Agreement, if any, to be incurred
and secured under and pursuant to the Loan Documents; and (iii) if requested by
the Agent in its sole discretion, the Agent shall have received and an Officers’
Certificate (as defined in, and satisfying the requirements of, each of the
indenture governing the 2008 Subordinated Debentures, if any, the indenture
governing the 2008 Senior Secured Debentures, if any, and the 2008 Intercreditor
Agreement, if any) to the effect of the forgoing.”

 


1.36                           AMENDMENT TO SECTION 9.1. SECTION 9.1 SHALL BE
AMENDED BY ADDING AND “OR” AND THE FOLLOWING ADDITIONAL CLAUSE (Q) AT HE END
THEREOF:

 

16

--------------------------------------------------------------------------------


 

“(q)                           for so long as the 2008 Senior Secured Debentures
are outstanding, each of the “events of default” (or such similarly defined
term) set forth in the 2008 Indenture Covenants (the “2008 Indenture Events of
Default”) are incorporated herein as if set forth in their entirety herein as
Events of Defaults hereunder, in each case as in effect on the initial date of
issuance of the 2008 Senior Secured Debentures, or as amended, supplemented or
otherwise modified from time to time with the consent of the Majority Lenders
made in accordance with Section 7.29(a) hereof. For the avoidance of doubt, the
incorporation by reference of such 2008 Indenture Events of Default (i) shall be
“additive” to and shall in no event be deemed to amend, supplement or otherwise
modify any other Events of Default set forth herein in any manner to make them
any “less restrictive on” or “more favorable” to Fleetwood or any of its
Subsidairies and (ii) shall not constitute any waiver or consent hereunder in
respect of any other Events of Default otherwise set forth herein and shall not
constitute a course of dealing or any other basis for altering such other Events
of Default hereunder.”

 


1.37                           AMENDMENT TO SECTION 12.11. SECTION 12.11 SHALL
BE AMENDED BY ADDING THE FOLLOWING CLAUSE (D):


 

“(d)                           Each Lender authorizes and directs the Agent and
the Collateral Agent to enter into the 2008 Intercreditor Agreement, and each
Lender agrees to be bound by the terms thereof that are applicable to it
thereunder.”

 


1.38                           AMENDMENT TO SECTION 12.17. SECTION 12.17 SHALL
BE AMENDED BY ADDING THE FOLLOWING SENTENCE AT THE END THEREOF.


 

“Each Lender hereby irrevocably authorizes the Agent to enter into the 2008
Intercreditor Agreement on behalf of each such Lender.”

 


1.39                           AMENDMENTS TO SECTION 12.21. SECTION 12.21 SHALL
BE AMENDED BY DELETING SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING: “12.21 [RESERVED].”


 


1.40                           AMENDMENT TO SCHEDULE 1.2. IN ACCORDANCE WITH
SECTION 11.2 AND THE DEFINITION OF “REVOLVING CREDIT COMMITMENT,” SCHEDULE 1.2
SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE SCHEDULE 1.2 ATTACHED
HERETO.


 


1.41                           AMENDMENT TO SCHEDULE 6.9. SCHEDULE 6.9 SHALL BE
DELETED IN ITS ENTIRETY AND REPLACED WITH THE SCHEDULE 6.9 ATTACHED HERETO


 


1.42                           AMENDMENT TO SCHEDULE 6.11. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT SCHEDULE 6.11 ATTACHED HERETO ACCURATELY REFLECTS
THE MORTGAGED PROPERTIES AS OF THE DATE HEREOF, AFTER GIVING EFFECT TO ALL
TRANSACTIONS COMPLETED ON OR PRIOR TO THE DATE HEREOF IN ACCORDANCE WITH
SECTIONS 2.8 AND 2.9 OF THE CREDIT AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THE EIGHTH AMENDMENT AND THIS NINTH AMENDMENT; PROVIDED THAT SUCH SCHEDULE
6.11 SHOWS BOTH TERM LOAN COLLATERAL AND “BOOT COLLATERAL” BOTH PRIOR TO AND
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT (I.E.,
THE RELEASE OF CERTAIN TERM LOAN COLLATERAL AND THE RE-CHARACTERIZATION OF
CERTAIN TERM LOAN COLLATERAL AS “BOOT COLLATERAL” (AND NOT, FOR THE AVOIDANCE OF
DOUBT, REAL ESTATE SUBFACILITY ASSETS OR TERM LOAN COLLATERAL) IN ACCORDANCE
WITH

 

17

--------------------------------------------------------------------------------


 


AND AS FURTHER SET FORTH IN SECTION 2 AND SECTION 5.5 HEREOF, SUCH THAT THE
AGGREGATE AMOUNT OF TERM LOAN COLLATERAL SHALL BE ZERO ($0.00) AND THE AGGREGATE
AMOUNT OF “BOOT COLLATERAL” SHALL BE NOT LESS THAN $37,000,000). ACCORDINGLY,
SCHEDULE 6.11 SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE SCHEDULE
6.11 ATTACHED HERETO.


 


2.                                       ACKNOWLEDGEMENTS AND AUTHORIZATIONS.
FOR THE AVOIDANCE OF DOUBT, THE LOAN PARTIES, THE AGENT AND THE MAJORITY LENDERS
ACKNOWLEDGE AND AGREE THAT, (A)  THE TERM LOANS HAVE BEEN PREPAID IN FULL AND NO
PORTION OF ANY LENDER’S TERM LOAN ARE OUTSTANDING, (B) SECTION 11.1(A)(II) OF
THE CREDIT AGREEMENT PROVIDES THAT NO WAIVER, AMENDMENT, OR CONSENT UNDER THE
CREDIT AGREEMENT SHALL RELEASE ANY TERM LOAN COLLATERAL OTHER THAN AS PERMITTED
BY SECTION 2.8, SECTION 2.9, SECTION 7.9 OR SECTION 12.11 (PROVIDED THAT THE
TERM LOAN COLLATERAL MAY BE RELEASED WITH THE CONSENT OF THE TERM LENDERS)
UNLESS IN WRITING AND SIGNED BY ALL THE TERM LENDERS, THE MAJORITY REVOLVING
LENDERS, FLEETWOOD AND THE BORROWERS AND ACKNOWLEDGED BY THE AGENT, (C) IN
ACCORDANCE WITH THE DEFINITION OF “TERM LENDERS,” THERE ARE NO LONGER ANY TERM
LENDERS FOR ANY PURPOSE UNDER THE CREDIT AGREEMENT, (D) ACCORDINGLY, UNDER
SECTION 11.1(A)(II) OF THE CREDIT AGREEMENT, THE MAJORITY REVOLVING LENDERS HAVE
THE AUTHORITY TO CONSENT TO THE RELEASE OF ANY TERM LOAN COLLATERAL (WHICH SUCH
RELEASE MUST BE COUNTERSIGNED BY FLEETWOOD, THE BORROWERS AND ACKNOWLEDGED BY
THE AGENT) AND (E) IN LIGHT OF THE FOREGOING, SUCH REAL ESTATE AS CONSTITUTED
TERM LOAN COLLATERAL IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF THE EIGHTH
AMENDMENT CONTINUED TO CONSTITUTE TERM LOAN COLLATERAL IMMEDIATELY AFTER THE
EFFECTIVE TIME OF THE EIGHTH AMENDMENT, SUBJECT TO AGENT’S LIENS, FOR ALL
PURPOSES UNDER THE CREDIT AGREEMENT.


 


3.                                       CONSENTS AND AUTHORIZATIONS. PURSUANT
TO SECTION 11.1(A)(II), MAJORITY REVOLVING LENDERS ACKNOWLEDGE AND AGREE WITH
LOAN PARTIES AND THE AGENT THAT CERTAIN TERM LOAN COLLATERAL SHALL, CONCURRENT
WITH THE EFFECTIVENESS OF THIS AMENDMENT, BE DEEMED TO CONTINUE TO CONSTITUTE
MORTGAGED PROPERTY AS “BOOT COLLATERAL” (AND NOT, FOR THE AVOIDANCE OF DOUBT,
REAL ESTATE SUBFACILITY ASSETS OR TERM LOAN COLLATERAL) AS DESCRIBED IN SCHEDULE
6.11, AS AMENDED HEREBY, UNDER THE CREDIT AGREEMENT AS FURTHER SET FORTH IN
SECTION 5.5 BELOW. EACH MAJORITY REVOLVING LENDER AUTHORIZES AND INSTRUCTS THE
AGENT TO RELEASE ANY AND ALL AGENT’S LIENS WITH RESPECT TO THE REAL ESTATE
PREVIOUSLY CONSTITUTING TERM LOAN COLLATERAL AS OF THE EFFECTIVE TIME OF THE
EIGHTH AMENDMENT THAT DOES NOT CONTINUE TO CONSTITUTE MORTGAGED PROPERTY AS
“BOOT COLLATERAL” AS DESCRIBED IN SCHEDULE 6.11, AS AMENDED HEREBY, UNDER THE
CREDIT AGREEMENT (AND SPECIFICALLY CONSENTS TO SUCH RELEASES) AND TO TAKE ANY
AND ALL OTHER FURTHER REASONABLE AND CUSTOMARY ACTIONS NECESSARY TO EFFECT SUCH
RELEASE.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF
FLEETWOOD AND THE BORROWERS. IN ORDER TO INDUCE THE MAJORITY LENDERS AND THE
AGENT TO ENTER INTO THIS AMENDMENT, EACH OF FLEETWOOD AND EACH BORROWER
REPRESENTS AND WARRANTS TO EACH MAJORITY LENDER AND THE AGENT THAT THE FOLLOWING
STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


4.1                     POWER AND AUTHORITY. EACH OF THE LOAN PARTIES HAS ALL
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE,
THE CONSENT OF GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT
OF, THE CREDIT AGREEMENT.

 

18

--------------------------------------------------------------------------------


 


4.2                     CORPORATE ACTION. THE EXECUTION AND DELIVERY OF THIS
AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN
PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE
LOAN PARTIES.


 


4.3                     NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR
APPROVAL. THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE CONSENT, THE
PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE
CREDIT AGREEMENT AS AMENDED HEREBY AND THE TRANSACTIONS CONTEMPLATED HEREBY DO
NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF THE GOVERNING
DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY REQUIREMENT OF
LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER GOVERNMENTAL AGENCY
BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR (D) ANY INDENTURE,
AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR ANY PROPERTY OF
ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY CONSENT OR APPROVAL
OF ANY PERSON.


 


4.4                     EXECUTION, DELIVERY AND ENFORCEABILITY. THIS AMENDMENT
AND THE CONSENT HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH
IS A PARTY THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN
PARTY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY
BE AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS
AFFECTING THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.
THE AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND
ENFORCEABLE FIRST PRIORITY LIENS (EXCEPT FOR PERMITTED LIENS) WHICH SECURE THE
OBLIGATIONS.


 


4.5                     NO DEFAULT OR EVENT OF DEFAULT. NO EVENT HAS OCCURRED
AND IS CONTINUING OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS
AMENDMENT OR THE CONSENT THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


4.6                     REPRESENTATIONS AND WARRANTIES. EACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF
THE EFFECTIVE DATE OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH
CASE THEY WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE.


 


5.                                       CONDITIONS TO EFFECTIVENESS OF THIS
AMENDMENT. THIS AMENDMENT, AND THE CONSENTS AND APPROVALS CONTAINED HEREIN,
SHALL BE EFFECTIVE ONLY IF AND WHEN SIGNED BY, AND WHEN COUNTERPARTS HEREOF
SHALL HAVE BEEN DELIVERED TO THE AGENT (BY HAND DELIVERY, MAIL OR TELECOPY) BY,
FLEETWOOD, THE BORROWERS AND EACH MAJORITY LENDER AND ONLY IF AND WHEN EACH OF
THE FOLLOWING CONDITIONS IS SATISFIED:


 


5.1                     CONSENT OF GUARANTORS. EACH OF THE GUARANTORS SHALL HAVE
EXECUTED AND DELIVERED TO THE AGENT THE CONSENT.


 


5.2                     NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF
REPRESENTATIONS AND WARRANTIES. NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND
EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND
IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS

 

19

--------------------------------------------------------------------------------


 


AMENDMENT BECOMES EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY
THAT IS EXPRESSLY STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL
BE TRUE AND CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE
DELIVERED TO THE AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


5.3                     DELIVERY OF DOCUMENTS. THE AGENT SHALL HAVE RECEIVED
SUCH DOCUMENTS AS THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS
AMENDMENT.


 


5.4                     CLOSING FEE. FLEETWOOD SHALL HAVE PAID TO THE AGENT, FOR
THE PRO RATA ACCOUNT OF ALL LENDERS, THE CLOSING FEE AS DESCRIBED AND IN THE
AMOUNT SET FORTH IN THE FEE LETTER, DATED AS OF THE DATE HEREOF, BETWEEN
FLEETWOOD AND THE AGENT.


 


5.5                     BOOT COLLATERAL. BORROWERS SHALL HAVE DELIVERED TO THE
AGENT AND THE COLLATERAL AGENT (A) DULY EXECUTED AND ACKNOWLEDGED AMENDMENTS TO
THE EXISTING MORTGAGES OR A NEW MORTGAGE, IN EACH CASE, IF AND AS REASONABLY
REQUESTED BY THE AGENT, TO THE EXTENT NECESSARY UNDER APPLICABLE LAW, IN THE
REASONABLE JUDGMENT OF THE AGENT, TO CONTINUE OR CREATE A VALID, ENFORCEABLE AND
FIRST PRIORITY LIEN ON NOT LESS THAN SUCH AN AMOUNT OF MORTGAGED PROPERTY
(PREVIOUSLY CONSTITUTING TERM LOAN COLLATERAL) TO BE CONTINUED AS MORTGAGED
PROPERTY CONSTITUTING “BOOT COLLATERAL”  IN PROPER FORM FOR RECORDING IN ALL
APPROPRIATE PLACES IN ALL APPLICABLE JURISDICTIONS, SO THAT, UPON COMPLETION OF
THE TRANSACTIONS DESCRIBED IN SECTION 3 HEREOF AND THIS SECTION 5.5, THE
AGGREGATE VALUE (SUCH VALUES AS TO EACH ITEM OF MORTGAGED PROPERTY AS SET FORTH
ON SCHEDULE 6.11 AS IN EFFECT PRIOR TO EFFECTIVENESS OF THIS AMENDMENT) OF ALL
“BOOT COLLATERAL” AS IDENTIFIED ON SCHEDULE 6.11 (AFTER GIVING EFFECT TO SUCH
TRANSACTIONS) IS NOT LESS THAN $37,000,000, (B) TITLE POLICIES (OR ENDORSEMENTS
TO THE EXISTING TITLE POLICIES FOR THE BENEFIT OF THE AGENT) IF AND AS
REASONABLY REQUESTED BY THE AGENT, ASSURING THE AGENT THAT SUCH MORTGAGES
CONSTITUTE FIRST PRIORITY MORTGAGE LIENS SUBJECT ONLY TO PERMITTED LIENS UNDER
CLAUSES (A), (B), (D) AND (E) OF THE DEFINITION OF PERMITTED LIENS, AND (C) IF
REQUESTED BY THE AGENT, OPINIONS OF COUNSEL AS TO SUCH MATTERS AS REASONABLY
REQUESTED BY THE AGENT (IT BEING UNDERSTOOD AND AGREED THAT THE AGENT MAY AGREE
TO THE DELIVERY OF THE ITEMS DESCRIBED IN THE FOREGOING CLAUSES (B) AND
(C) POST-EFFECTIVENESS OF THIS AMENDMENT IN ITS REASONABLE JUDGMENT).


 


5.6                     HAZARDOUS SUBSTANCES INDEMNITY AGREEMENT. BORROWERS
SHALL HAVE DELIVERED TO THE AGENT SUCH AMENDMENTS AS SHALL HAVE BEEN REQUESTED
BY THE AGENT TO THE AMENDED AND RESTATED HAZARDOUS SUBSTANCES INDEMNITY
AGREEMENT, DATED JANUARY 5, 2007, BY EACH OF THE LOAN PARTIES NAMED THEREIN AS
INDEMNITORS AND THE AGENT,  IN ORDER TO REFLECT SCHEDULE 6.11, AS IT SHALL BE
CONSTITUTED AFTER GIVING EFFECT TO THE TRANSACTIONS DESCRIBED IN SECTION 1.40
AND SECTION 4.6 HEREOF.


 


6.                                       EFFECTIVE DATE. THIS AMENDMENT SHALL
BECOME EFFECTIVE (THE “EFFECTIVE DATE”) ON THE DATE OF THE SATISFACTION OF THE
CONDITIONS SET FORTH IN SECTION 5.


 


7.                                       EFFECT OF AMENDMENT; RATIFICATION. THIS
AMENDMENT IS A LOAN DOCUMENT. FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT
BECOMES EFFECTIVE, ALL REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT
SHALL MEAN THE CREDIT AGREEMENT AS AMENDED HEREBY. EXCEPT AS EXPRESSLY AMENDED
HEREBY OR WAIVED HEREIN, THE CREDIT AGREEMENT

 

20

--------------------------------------------------------------------------------


 


AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS GRANTED THEREUNDER, SHALL
REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND PROVISIONS THEREOF ARE HEREBY
RATIFIED AND CONFIRMED.


 


8.                                       EACH OF FLEETWOOD AND THE BORROWERS
CONFIRMS THAT AS AMENDED HEREBY, EACH OF THE LOAN DOCUMENTS IS IN FULL FORCE AND
EFFECT, AND THAT NONE OF THE CREDIT PARTIES HAS ANY DEFENSES, SETOFFS OR
COUNTERCLAIMS TO ITS OBLIGATIONS.


 


9.                                       APPLICABLE LAW. THE VALIDITY,
INTERPRETATIONS AND ENFORCEMENT OF THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF
OR IN CONNECTION WITH THIS AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY
OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS AND DECISIONS OF THE STATE
OF CALIFORNIA; PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


 


10.                                 NO WAIVER. THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS AMENDMENT DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR
EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS
FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


11.                                 COMPLETE AGREEMENT. THIS AMENDMENT SETS
FORTH THE COMPLETE AGREEMENT OF THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY
OF THE PROVISIONS OF ANY LOAN DOCUMENT OR ANY WAIVER THEREOF. THE EXECUTION,
DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY
DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY
OTHER BASIS FOR ALTERING THE OBLIGATIONS OF ANY LOAN PARTY.


 


12.                                 CAPTIONS; COUNTERPARTS. THE CATCHLINES AND
CAPTIONS HEREIN ARE INTENDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT
BE USED TO INTERPRET OR CONSTRUE THE PROVISIONS HEREOF. THIS AMENDMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

 

 

[signatures follow; remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY, INC.

 

 

 

FLEETWOOD HOMES OF NORTH CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE, INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:      FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF INDIANA, INC.

 

Ninth Amendment and Consent of Guarantors

 

S-1

--------------------------------------------------------------------------------


 

 

FLEETWOOD MOTOR HOMES OF PENNSYLVANIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF TEXAS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION, INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS, INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

Name:

Andrew M. Griffiths

 

Title:

Chief Financial Officer

 

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

Name:

Andrew M. Griffiths

 

Title:

Chief Financial Officer

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent, as a
Lender and as a Majority Revolving Lender

 

 

 

 

 

By:

/s/Todd Eggertsen

 

Name:

Todd Eggertsen

 

Title:

Vice President

 

Ninth Amendment and Consent of Guarantors

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender and as a Majority Revolving Lender

 

 

 

 

 

By:

/s/ Juan Barrera

 

Name:

Juan Barrera

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender and as a Majority Revolving Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-6

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as
a Lender and as a Majority Revolving Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-7

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), as a Lender
and as a Majority Revolving Lender

 

 

 

 

 

By:

/s/ Michael White

 

Name:

Michael White

 

Title:

Associate

 

S-8

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 29th day of October, 2008.

 

GUARANTORS

FLEETWOOD ENTERPRISES, INC.
FLEETWOOD CANADA LTD.
FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By:

/s/ Andrew M. Griffiths

 

Name:

Andrew M. Griffiths

 

Title:

Chief Financial Officer

 

Ninth Amendment and Consent of Guarantors

 

S-9

--------------------------------------------------------------------------------


 

Exhibit A

 

Indicative Terms of 2008 Subordinated Debentures

 

Issuer:

 

Fleetwood Enterprises, Inc.

 

 

 

Securities:

 

2008 Subordinated Debentures

 

 

 

Principal Amount:

 

An aggregate original principal amount reasonably acceptable to the Agent.

 

 

 

OID:

 

Up to a percentage reasonably acceptable to the Agent.

 

 

 

Coupon:

 

Up to a percentage reasonably acceptable to the Agent, subject to increase as
set forth below under the caption “Conversion”

 

 

 

Default Interest Rate:

 

Up to 2%.

 

 

 

Maturity:

 

No earlier than a date reasonably acceptable to the Agent, unless earlier
converted by the holders or redeemed or repurchased by the Issuer.

 

 

 

Sinking Fund:

 

None

 

 

 

Amortization:

 

None

 

 

 

Conversion:

 

The 2008 Subordinated Debentures will be convertible into common stock of the
Issuer. Other than as set forth above, shall not be exchangeable or convertible
into Debt of any person or any preferred stock or other Capital Stock of any
person.

 

 

 

Optional Repurchase Right of Holders:

 

Holders of the 2008 Subordinated Debentures may require the Issuer to repurchase
all or a portion of their 2008 Subordinated Debentures on a date no earlier than
December 15, 2011 (the “Initial Put Redemption Date”) at a repurchase price
equal to 100% of the principal amount of the 2008 Subordinated Debentures plus
any accrued and unpaid interest thereon to, but excluding, the repurchase date.
The Issuer may elect to pay the repurchase price in cash, its common stock or a
combination thereof.  It is understood and agreed that the Credit Agreement will
provide that the satisfaction of such repurchase obligation shall be permitted
solely through the issuance of additional Capital Stock (and not, for the
avoidance of doubt, with cash).

 

 

 

Change of Control Repurchase Right of Holders:

 

100% of principal amount of the 2008 Subordinated Debentures plus accrued and
unpaid interest to, but excluding, the repurchase date.

 

 

 

Optional Redemption:

 

The 2008 Subordinated Debentures may not be redeemed prior to December 15,
2011.  Thereafter, the Issuer may redeem the 2008 Subordinated Debentures, in
whole or in part, for cash at 100% of the principal amount of the 2008
Subordinated Debentures plus accrued and unpaid interest to, but excluding, the
redemption date. It is understood and agreed that the Credit Agreement will not
permit any such redemption.

 

 

 

Subordination:

 

Same as the 2003 Subordinated Debentures

 

--------------------------------------------------------------------------------


 

Covenants and Events of Default:

 

No more restrictive than those contained in the 2003 Subordinated Debentures or
as may be reasonably acceptable to the Agent.  There shall be no liquidity tests
and no financial maintenance covenants.

 

 

 

Cross-Defaults:

 

Shall not contain any cross-default provisions or cross-acceleration provisions
any more onerous to Fleetwood than the terms of the 2003 Subordinated Debentures
or as may be reasonably acceptable to the Agent

 

 

 

Closing Date:

 

On or prior to December 31, 2008

 

 

 

Use of Proceeds:

 

To repay in part or in full (or in partial or complete satisfaction of any put,
redemption or prepayment obligation in respect of) the 2003 Subordinated
Debentures.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Summary Indicative Terms of 2008 Senior Secured Debentures

 

Issuer:

 

Fleetwood Enterprises, Inc.

 

 

 

Securities:

 

2008 Senior Secured Debentures.

 

 

 

Principal Amount:

 

An aggregate original principal amount reasonably acceptable to the Agent.

 

 

 

OID:

 

Up to a percentage reasonably acceptable to the Agent.

 

 

 

Coupon:

 

Up to a percentage reasonably acceptable to the Agent.

 

 

 

Default Interest Rate:

 

Up to 2%.

 

 

 

Maturity:

 

No earlier than a date reasonably acceptable to the Agent.

 

 

 

Sinking Fund:

 

None.

 

 

 

Amortization:

 

None.

 

 

 

Optional Repurchase Right of Holders:

 

None.

 

 

 

Change of Control Repurchase Right of Holders:

 

100% of principal amount of the 2008 Senior Secured Debentures plus accrued and
unpaid interest to, but excluding, the repurchase date.

 

 

 

Asset Sale Offer:

 

The net proceeds of First Lien Collateral (as defined below) shall be used to
make an offer to repurchase the 2008 Senior Secured Debentures.  The net
proceeds of Second Lien Collateral (as defined below) shall be used to (i) repay
debt to the extent outstanding and otherwise as permitted under the Credit
Agreement, (ii) make a permitted property substitution, or (iii) after
designated senior debt is repaid in full and all commitments thereunder have
been terminated, make an offer to repurchase the 2008 Senior Secured
Debentures.  The net proceeds of asset sales (as shall be defined in a manner
reasonably acceptable to the Agent) relating to assets other than First Lien
Collateral or Second Lien Collateral shall be used to (i) repay debt to the
extent outstanding and otherwise as required by the Credit Agreement, (ii) make
expenditures or to acquire properties or assets that will be used by, or will be
useful in a permitted business, or (iii) after designated senior debt is repaid
in full and all commitments thereunder have been terminated, make an offer to
repurchase the 2008 Senior Secured Debentures.

 

--------------------------------------------------------------------------------


 

Event of Loss Offer:

 

In the event of an event of loss, the Issuer or the applicable subsidiary will
apply the net loss proceeds from such event of loss: (1) to the rebuilding,
repair, replacement or construction of improvements to the affected property;
(2) in the case of net loss proceeds to the extent not involving First Lien
Collateral, repay debt to the extent outstanding and otherwise as permitted by
the Credit Agreement; (3) to make expenditures or to acquire properties or
assets that will be used or useful in a permitted business provided that the
properties or assets so acquired shall become First Lien Collateral or Second
Lien Collateral, as applicable; or (4) in the case of net loss proceeds to
extent involving First Lien Collateral, the Net Loss Proceeds shall be paid
directly to the Collateral Agent for deposit in a collateral account and applied
to make an offer to repurchase the 2008 Senior Secured Debentures.

 

 

 

Optional Redemption:

 

At any time at a price equal to 100% of principal amount of the 2008 Senior
Secured Debentures plus accrued and unpaid interest to, but excluding, the
redemption date.

 

 

 

Collateral:

 

“Silent” second priority Lien on the Mortgaged Property (as the same may be
released, substituted or supplemented from time to time in accordance with the
terms of the Credit Agreement), subordinate to the Liens in favor of the Agent
for the benefit of the Agent and the Term Lenders and for the benefit of the
Agent and the Revolving Credit Lenders, in form and substance satisfactory to
the Agent, and otherwise subject to the 2008 Intercreditor Agreement (“Second
Priority Collateral”).  First priority Lien (subject to the 2008 Intercreditor
Agreement) on up to an aggregate value (such value as set forth in an appraisal
in form and substance and by an appraiser reasonably satisfactory to the Agent)
of all Real Estate (that does not constitute Collateral) securing the 2008
Senior Secured Debentures, at the time of the granting of the Lien thereon, that
does not exceed the sum of (x) $20,000,000 and (y) such additional amount as
shall have been notified to the Agent in writing and applied to reduce the
Maximum Real Estate Loan Amount in accordance with the final proviso set forth
in such definition (“First Priority Collateral”). Otherwise, the 2008 Senior
Secured Debentures shall not be secured by any Capital Stock or assets of any
Loan Party or any Subsidiary or Affiliate thereof. All Liens placed on the
Mortgaged Property shall provide that each such Lien shall be automatically
released (and shall no longer constitute a Permitted Lien under the Credit
Agreement) to the extent required by the 2008 Intercreditor Agreement.

 

 

 

Guarantees:

 

Each subsidiary of the Issuer that is a Loan Party under the Credit Agreement
shall guarantee the 2008 Senior Secured Debentures; provided that such guaranty
shall be subordinated in right of payment to the prior payment of the
Obligations in form and substance and on terms reasonably acceptable to the
Agent.

 

 

 

Intercreditor Agreement:

 

2008 Intercreditor Agreement, to be in form and substance reasonably
satisfactory to the Agent.

 

--------------------------------------------------------------------------------


 

Covenants and Events of Default:

 

Customary for high yield debt securities except where more restrictive (as in
the case of Limitation on Restricted Payments, Limitation on Indebtedness,
Limitation on Liens, Limitation on Asset Sales and Limitations on Sale-Lease
Backs), but in any event covenants to be not more restrictive than those
contained in the Credit Agreement after giving effect to the Ninth Amendment and
the incorporation by reference into the Credit Agreement of the covenants and
events of default in the 2008 Senior Secured Debentures (to include:  Payment of
Notes; Maintenance of Office or Agency; Limitation on Restricted Payments; 
Maintenance of Corporate Existence; Payment of Taxes and Other Claims;
Maintenance of Properties and Insurance; Notice of Default; Compliance With
Laws; Reports to Trustee; Waiver of Stay, Extension or Usury Laws; Limitations
on Transactions with Affiliates; Limitation on Incurrence of Additional
Indebtedness and Issuance of Preferred Stock of Restricted Subsidiaries;
Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries;
Change of Control; Limitation on Asset Sales; Limitation on Liens; Conduct of
Business; Events of Loss; Additional Guarantees/Real Estate Security Conforming
to Scope of Guarantors and Real Estate Collateral for Senior Credit Facility;
Limitations on Sale-Lease Backs; Payments for Consent; Merger, Consolidation or
Sale of All or Substantially All Assets; Compliance Certificate; Further
Instruments and Acts; Impairment of Security Interest; Amendment of Credit
Facilities) and, in any event, such provisions shall be reasonably acceptable to
the Agent.

 

 

 

 

 

There shall be no liquidity tests and no financial maintenance covenants.  It is
understood that, among other baskets, (A) the credit facility basket shall be
limited to the lesser of (x) $160.0 million (less the amount of net proceeds of
Second Lien Collateral used to repay debt to the extent outstanding and
otherwise as permitted under the Credit Agreement) and (y) the borrowing base
(as defined therein in a manner reasonably acceptable to the Agent) plus up to
$7.5 million, (B) there shall be a basket of $20.0 million for Bank Products
(with a sub-limit with respect to obligations under Hedge Agreement of $5.0
million), (C) there shall be a basket of $5.0 million for non-real estate
capital leases and (D) there shall be a basket of $11.25 million (which may be
secured or unsecured) for mortgage debt, sale and leasebacks and any purpose
other than to incur credit facility debt. It is understood that no restricted
payments outside the Fleetwood Enterprises, Inc. level and no payments in
respect of subordinated debt or preferred shares (other than payments of
regularly scheduled interest and in respect of fractional shares) shall be
permitted.

 

 

 

Cross-Defaults:

 

Shall not contain any cross-default provisions or cross-acceleration provisions
any more onerous to Fleetwood than the terms of the Credit Agreement and, in any
event, such provisions shall be reasonably acceptable to the Agent.

 

 

 

Conversion:

 

Shall not be exchangeable or convertible into Debt of any person or any
preferred stock or other Capital Stock of any person.

 

 

 

Closing Date:

 

On or prior to December 31, 2008.

 

 

 

Use of Proceeds:

 

To repay in part or in full (or in partial or complete satisfaction of any put,
redemption or prepayment obligation in respect of) the 2003 Subordinated
Debentures.

 

--------------------------------------------------------------------------------


 

Schedule 6.9

Standby Letters of Credit

October 24, 2008

 

L/C No.

 

Amount

 

Issued By

 

Beneficiary

 

Matures

 

Purpose

 

3040130

 

$

1,570,000.00

 

Bank of America

 

Lumbermens Mutual Casualty Company and American Motorists Insurance Company and
American Manufacturers Mutual Insurance Company and American Protection
Insurance Company and NATLSCO, Inc. and National Loss Control Service
Corporation (KEMPER)

One Kemper Drive

Long Grove, IL 60049-0001

Attn: RMG Collections M-1

 

August 19,
2008

 

Support of past insured workers’ compensation exposure for the states of AZ, ID,
TN, TX, VA, FL, MD, KY from 2-1-96 to 4-1-03.

 

 

 

 

 

 

 

 

 

 

 

 

 

3040443

 

$

100,000.00

 

Bank of America

 

Lumbermen’s Underwriting Alliance

2501 North Military Trail

Boca Raton, FL 33431

 

October 
24, 2008

 

Support of past insured workers’ compensation exposure for the states of AZ, ID,
TN, TX, VA, FL, MD, KY from 11-1-81 to 2-1-96.

 

 

 

 

 

 

 

 

 

 

 

 

 

3040444

 

$

1,008,000.00

 

Bank of America

 

Old Republic Insurance Co.

c/o Old Republic Risk Management

445 Moorland Road, Suite 300

Brookfield, WI 53005

Attention: Chief Financial Officer

 

October 
24, 2008

 

Support of Gibraltar AL, GL and workers’ compensation claims in prior years
where claims were fronted by Old Republic. Two open claims remain.

 

 

 

 

 

 

 

 

 

 

 

 

 

3040445

 

$

1,230,000.00

 

Bank of America

 

Georgia’s Self Insurers Guaranty Trust Fund

P.O. Box 7159

Atlanta, GA 30357

 

October 
24, 2008

 

Support of self- insured workers’ compensation exposure in the state of GA since
1981.

 

 

 

 

 

 

 

 

 

 

 

 

 

3040446

 

$

2,416,235.00

 

Bank of America

 

Travelers Casualty and Surety Company of America and

Travelers Casualty and Surety Company and Farmington

Casualty Company and Travelers Casualty and Surety

Company of Illinois and Travelers Casualty and Surety

Company of Canada

 

October 
24, 2008

 

Support of self-insured workers’ compensation surety bonds in OR and FL since
1976 in OR and 1978 in FL.

 

 

--------------------------------------------------------------------------------


 

L/C No.

 

Amount

 

Issued By

 

Beneficiary

 

Matures

 

Purpose

 

 

 

 

 

 

 

One Tower Square, H. O. Bond, 15CZ (3PB)

 

 

 

 

 

 

 

 

 

 

 

Hartford, CT 06183-9062

 

 

 

 

 

 

 

 

 

 

 

Attention: A. Nowik

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3040932

 

$

11,563,964.00

 

Bank of America

 

Self-Insurance Plans
State of California

2265 Watt Avenue, Suite 1

Sacramento, CA 95825

 

October 2, 2008

 

Support of self- insured workers’ compensation exposure in the state of CA since
1976.

 

 

 

 

 

 

 

 

 

 

 

 

 

3051853

 

$

29,350,000.00

 

Bank of America

 

Westchester Fire Insurance Company
ACE INA Insurance Company

1601 Chestnut Street
Philadelphia, PA 19103

Attention: Collateral Manager

 

October 9, 2008

 

Support of surety bond exposure which includes financial guaranty, license,
appellate, supply and workers’ compensation bonds. Majority of support is for
Ft. Bliss.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. Merritt Willits

 

 

 

 

 

 

 

 

 

 

 

ACE Surety, TL 33B

 

 

 

 

 

 

 

 

 

 

 

Two Liberty Place

 

 

 

 

 

 

 

 

 

 

 

1601 Chestnut Street

 

 

 

 

 

 

 

 

 

 

 

Philadelphia, PA 19103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3054529

 

$

7,600,000.00

 

Bank of America

 

Self-Insurance Division
Bureau of Workers Compensation

1171 South Cameron Street

Harrisburgh, PA 17104-2501

Attn: George Knehr, Chief

 

February 26, 2009

 

Support of self- insured workers’ compensation exposure in the state of PA since
1989.

 

 

--------------------------------------------------------------------------------


 

L/C No.

 

Amount

 

Issued By

 

Beneficiary

 

Matures

 

Purpose

3056166

 

$

4,302,210.00

 

Bank of America

 

(Sixteen affiliates of AIG Risk Management - see L/C)
P. O. Box 923

 

March 31, 2009

 

Support of “current” insured workers’ compensation exposure in the states of

 

 

 

 

 

 

Wall Street Station

 

 

 

AZ, ID, TN, VA, FL, MD, KY from 4-1-03 to current.

 

 

 

 

 

 

New York, N.Y. 10268

 

 

 

(Excludes TX which is included in prior LC’s)

 

 

 

 

 

 

Attn: Art Stillwell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3058109

 

$

950,000.00

 

Bank of America

 

Maryland Workers’ Compensation Commission
Insurance Director

 

August 18, 2008

 

Support of self- insured workers’ compensation exposure in the state of MD

 

 

 

 

 

 

10 East Baltimore Street

 

 

 

since 1989.

 

 

 

 

 

 

Baltimore, MD 21202

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3059909

 

$

4,000.00

 

Bank of America

 

Continental Casualty Company and/or CNA Claims Plus, Inc.

 

October 31, 2008

 

Support of insured AL, GL claims in prior years

 

 

 

 

 

 

 

 

 

 

 

3092431

 

$

3,017,440.00

 

Bank of America

 

Fidelity and Deposit Company of Maryland

 

March 11, 2009

 

Support of Ft. Sill surety requirement

 

 

 

 

 

 

3910 Keswick Road

 

 

 

 

 

 

 

 

 

 

Baltimore, MA 21211

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3094413

 

$

636,366.30

 

Bank of America

 

North Carolina Department of Insurance
1201 Mail Service Center

 

July 11, 2009

 

Support of self- insured workers’ compensation exposure in the state of NC

 

 

 

 

 

 

Raleigh, NC 27699-1201

 

 

 

since 2008.

 

 

 

 

 

 

[$553,362.00 + $83,004.30 = $636,366.30]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

63,748,215.30

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.9

Debt

As Of October 24, 2008

 

 

 

 

 

 

 

Principal

 

 

 

 

 

 

Maturity

 

Amount

 

 

Lender

 

Description

 

Date

 

(000’s)

 

Security

Insurance Borrowings

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America

 

8.00% Split dollar life insurance policy loan

 

N/A

 

4,300

 

Split-dollar life insurance policy

 

 

 

 

 

 

 

 

 

John Hancock Life Insurance Company

 

5.75% Split dollar life insurance policy loan

 

N/A

 

6,500

 

Split-dollar life insurance policy

 

 

 

 

 

 

 

 

 

Midwestern United Life Insurance Company

 

6.50% Split dollar life insurance policy loan

 

N/A

 

1,800

 

Split-dollar life insurance policy

 

 

 

 

 

 

 

 

 

Pacific Life

 

3.5% Corporate owned life insurance policy loan

 

N/A

 

53,967

 

Corporate-owned life insurance policies

 

 

 

 

 

 

 

 

 

Mortgage(s)

 

 

 

 

 

 

 

 

ISIS Lending, LLC

 

9.95% rate; 3 year term (amortized over 30 years with two 1-year options)

 

9/1/2011

 

27,234,892

 

Fleetwood Homes of California, Inc. (#17)

 

 

 

 

 

 

 

 

18 N. Pioneer Avenue, Woodland, CA 95776

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fleetwood Motor Homes of California, Inc.
(#47-1, #47-2, #47-3)

 

 

 

 

 

 

 

 

5300 Via Ricardo, Riverside, CA

 

 

 

 

 

 

 

 

5425 Wilson Street, Riverside, CA

 

 

 

 

 

 

 

 

2350 Fleetwood Drive, Riverside, CA

 

--------------------------------------------------------------------------------


 

Schedule 6.11

(Replacing Last Page of Existing Schedule 6.11 Only)

Fleetwood Enterprises

Real Estate Collateral

As of Effectiveness of Ninth Amendment

 

$15MM RE Subfacility Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

Appraised

 

Subsidiary

 

State

 

Plant #

 

Address

 

City

 

State

 

Value

 

1

 

Fleetwood Homes of

 

Idaho

 

4

 

2611 E. Comstock Ave

 

Nampa

 

ID

 

3,900,000

 

2

 

Fleetwood Homes of

 

Virginia

 

19-2

 

90 Weaver Street

 

Rocky Mount

 

VA

 

4,660,000

 

3

 

Fleetwood Homes of

 

Pennsylvania

 

22-2

 

60 Industrial Road

 

Elizabethtown

 

PA

 

3,410,000

 

4

 

Fleetwood Homes of

 

Indiana

 

55-1

 

1119 Fuller Drive

 

Garrett

 

IN

 

2,370,000

 

5

 

Fleetwood Homes of

 

Florida

 

70

 

700 S. Main Street

 

Auburndale

 

FL

 

1,700,000

 

6

 

Fleetwood Homes of

 

Georgia

 

75-2

 

140 Business Blvd.

 

Alma

 

GA

 

2,190,000

 

7

 

Fleetwood Homes of

 

Texas

 

84

 

1101 Foundation Dr.

 

Waco

 

TX

 

1,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20,030,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Requirement

 

 

 

20,000,000

 

 

Boot Collateral Post Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

Appraised

 

Subsidiary

 

State

 

Plant #

 

Address

 

City

 

State

 

Value

 

1

 

Fleetwood Homes of

 

Georgia

 

7

 

1515 Kellogg Drive

 

Douglas

 

GA

 

1,300,000

 

2

 

Fleetwood Homes of

 

Georgia

 

34-2

 

Fleetwood Ave

 

Willacoochee

 

GA

 

1,850,000

 

3

 

Gold Shield, Inc.

 

Indiana

 

43

 

2004 Patterson Street

 

Decatur

 

IN

 

1,760,000

 

4

 

Gold Shield, Inc.

 

Indiana

 

43

 

2709 Patterson Street

 

Decatur

 

IN

 

1,250,000

 

5

 

Fleetwood Motor Homes of

 

Indiana

 

44

 

1031 US 224 E

 

Decatur

 

IN

 

5,500,000

 

6

 

Fleetwood Homes of

 

Oregon

 

48

 

2655 Progress Way

 

Woodburn

 

OR

 

4,880,000

 

7

 

Fleetwood Homes of

 

Georgia

 

05-1/05-2

 

147 Connector 206 NW

 

Douglas

 

GA

 

1,710,000

 

8

 

Fleetwood Homes of

 

North Carolina

 

41-1& 41-2

 

349 E. Railroad Avenue

 

Pembroke

 

NC

 

4,000,000

 

9

 

Fleetwood Motor Homes of

 

Pennsylvania

 

71-2

 

Rt 487 RFD

 

Paxinos

 

PA

 

3,120,000

 

10

 

Fleetwood Homes of

 

Arizona

 

21

 

6112 N. 56th Avenue

 

Glendale

 

AZ

 

11,450,000

 

11

 

Fleetwood Homes of

 

Texas

 

12-3

 

2901 E. Industrial Ave.

 

Waco

 

TX

 

1,350,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38,170,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Requirement

 

 

 

37,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 6.11

(Replacing Last Page of Existing Schedule 6.11 Only)

Fleetwood Enterprises

Real Estate Collateral

As of October 29, 2008 and Prior to the Effectiveness of the Ninth Amendment

 

$15MM RE Subfacility Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

BA Appraised

 

Subsidiary

 

State

 

Plant #

 

Address

 

City

 

State

 

Value

 

1

 

Fleetwood Homes of

 

Idaho

 

4

 

2611 E. Comstock Ave

 

Nampa

 

ID

 

3,900,000

 

2

 

Fleetwood Homes of

 

Virginia

 

19-2

 

90 Weaver Street

 

Rocky Mount

 

VA

 

4,660,000

 

3

 

Fleetwood Homes of

 

Pennsylvania

 

22-2

 

60 Industrial Road

 

Elizabethtown

 

PA

 

3,410,000

 

5

 

Fleetwood Homes of

 

Indiana

 

55

 

1119 Fuller Drive

 

Garrett

 

IN

 

2,370,000

 

6

 

Fleetwood Homes of

 

Florida

 

70

 

700 S. Main Street

 

Auburndale

 

FL

 

1,700,000

 

7

 

Fleetwood Homes of

 

Georgia

 

75-2

 

140 Business Blvd.

 

Alma

 

GA

 

2,190,000

 

8

 

Fleetwood Homes of

 

Texas

 

84

 

1101 Foundation Dr.

 

Waco

 

TX

 

1,800,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20,030,000

 

 

 

 

 

 

 

 

 

 

 

 

 

at 75%

 

15,022,500

 

 

$22MM Term Loan Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

BA Appraised

 

Subsidiary

 

State

 

Plant #

 

Address

 

City

 

State

 

Value

 

1

 

Fleetwood Homes of

 

Georgia

 

5

 

147 Connector 206 NW

 

Douglas

 

GA

 

1,710,000

 

2

 

Fleetwood Homes of

 

California

 

8

 

7007 Jurupa Ave

 

Riverside

 

CA

 

5,400,000

 

3

 

Fleetwood Homes of

 

Texas

 

12-1

 

2801 Gholson Rd.

 

Waco

 

TX

 

1,750,000

 

4

 

Fleetwood Homes of

 

Texas

 

12-3

 

2901 E. Industrial Ave.

 

Waco

 

TX

 

1,350,000

 

4

 

Fleetwood Homes of

 

Tennessee

 

27

 

1500 Airport Rd

 

Gallatin

 

TN

 

2,750,000

 

5

 

Fleetwood Homes of

 

North Carolina

 

41

 

349 E. Railroad Ave.

 

Pembroke

 

NC

 

4,000,000

 

6

 

Fleetwood Motor Homes of

 

Pennsylvania

 

71

 

Rt 487 RFD

 

Paxinos

 

PA

 

3,120,000

 

7

 

Fleetwood Motor Homes of

 

Pennsylvania

 

71

 

110 Industrial Park Rd

 

Elysburg

 

PA

 

9,540,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29,620,000

 

 

 

 

 

 

 

 

 

 

 

 

 

at 75%

 

22,215,000

 

 

Boot Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

BA Appraised

 

Subsidiary

 

State

 

Plant #

 

Address

 

City

 

State

 

Value

 

1

 

Fleetwood Homes of

 

Georgia

 

7

 

1515 Kellogg Drive

 

Douglas

 

GA

 

1,300,000

 

2

 

Fleetwood Homes of

 

Arizona

 

21

 

6112 N. 56th Ave

 

Glendale

 

AZ

 

11,450,000

 

3

 

Fleetwood Homes of

 

Georgia

 

34-2

 

Fleetwood Ave

 

Willacoochee

 

GA

 

1,850,000

 

4

 

Gold Shield of Indiana, Inc.

 

Indiana

 

43

 

2004 Patterson Street

 

Decatur

 

IN

 

1,760,000

 

5

 

Gold Shield of Indiana, Inc.

 

Indiana

 

43

 

2709 Patterson Street

 

Decatur

 

IN

 

1,250,000

 

6

 

Fleetwood Motor Homes of

 

Indiana

 

44

 

1031 US 224 E

 

Decatur

 

IN

 

5,500,000

 

7

 

Fleetwood Homes of

 

Oregon

 

48

 

2655 Progress Way

 

Woodburn

 

OR

 

4,880,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27,990,000

 

 

--------------------------------------------------------------------------------